Title: From George Washington to Brigadier General Charles Scott, 14 August 1778
From: Washington, George
To: Scott, Charles


          
            sir.
            [White Plains, 14 August 1778]
          
          With the detachment of light troops under your command you are to take post in front of
            our camp and in such a position as may appear best calculated to preserve the security
            of your own corps and cover this army from surprise.
          For the better execution of these purposes you will make yourself master of all the
            roads leading to the enemies lines.
          You will keep up a constant succession of scouting parties as large as can possibly be
            spared from the detachment without harrassing it by too severe duty.
          These parties are to penetrate as near the enemy’s lines as possible, and to continue
            within observing distance at all times. In order that these parties may avoid all
            surprise, they will have their evenings position well reconnoitred and choose it at a
            greater distance than the ground wch they occupied during the day—They will mov⟨e⟩ to it
            under circumstances the least liable to excite attention, and be careful not to kindl⟨e⟩
            fires in the knight as these might betray their situation.
          These parties will make you constant reports of their discoveries, and you will give me
            the earliest and fullest intelligence of all occurrences worthy of notice. Given at Head
            Quarters &c. this 14 August 1778.
          
            G.W.
          
        